2021502
333Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the cylindrical fixation element located at a proximal end of the nail and also extending through a distal channel of claim 18 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18 - 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites a cylindrical fixation element located at a proximal end of the nail and further recites the limitation wherein the cylindrical fixation element would extend through the channel wherein the channel is disposed through a distal half of the shank.  It is unclear how the fixation element can extend through both the proximal and distal halves or ends of the nail.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4-7 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (5,743,908).

Regarding claim 1, Kim discloses an intramedullary nail (Abstract, refs. 10, 100) comprising: 
a shank (Detailed Description ”DD”, (2), discloses a “rod” which is considered the shank) with a centerline (the centerline is taken to be a central longitudinal axis, such as along line “14” as shown in Fig. 13) defined along a length thereof; and 
said shank having a channel (DD, (2), ref. 24, Fig. 1) with a channel axis perpendicular to the centerline (see remarked Fig. 9 below as an example, note that Kim discloses several other embodiments of the channel which may also be considered), the channel having an obround shape in a first cross-sectional plane perpendicular to the channel axis at the centerline (Fig. 13 shows the channel having an obround shape) and a tapered profile in a second cross-sectional plane containing the channel axis (Fig. 9 for example, Figs. 7,8,9, 14, 16 - 22 also show tapered profiles), such that a portion of a proximal edge of the channel within the second cross- sectional plane forms a first angle relative to the channel axis (see remarked Fig. 9 below) and a distal edge of the channel within the second cross-sectional plane forms a second angle relative to the channel axis that is different from the first angle (see remarked Fig. 9 below which shows the first and second angle being different from one another).  

    PNG
    media_image1.png
    396
    769
    media_image1.png
    Greyscale



Regarding claim 2 Kim discloses the intramedullary nail of claim 1, wherein opposed proximal and distal ends of the channel are each defined by a round surface extending along respective non-parallel axes (the proximal and distal ends both have rounded outer surfaces that extend around first and second axes which are non-parallel as shown in Fig. 9 above), and opposed sides of the channel are planar and extend between the two round surfaces to define the obround shape (see remarked Fig. 13 below).  


    PNG
    media_image2.png
    538
    640
    media_image2.png
    Greyscale



Regarding claim 4 Kim discloses the intramedullary nail of claim 2, wherein an extension portion of the channel defines a circular opening at a surface of the shank (as shown in Fig. 9 below the distal portion of the channel narrows into a cylindrical channel which would have a circular cross-sectional opening at the surface).  

    PNG
    media_image3.png
    311
    546
    media_image3.png
    Greyscale



Regarding claim 5 Kim discloses the intramedullary nail of claim 2, wherein the two non-parallel axes each intersect the centerline (see remarked Fig. 20 below which shows an example of the channel in which a first axis is angled and a second axis if perpendicular to the centerline, wherein the channel is evenly devided between the two such that the axes meet at the centerline).  

    PNG
    media_image4.png
    529
    756
    media_image4.png
    Greyscale


Regarding claim 6 Kim discloses the intramedullary nail of claim 2, wherein the first angle is non-zero and the second angle is zero (as shown above in remarked Figs. 9 and 20 above, the first angle is zero and the second angle is non-zero with respect to the channel axis).  

Regarding claim 7 Kim discloses the intramedullary nail of claim 2, wherein the nail includes an obround opening in the shank that feeds into the channel (Fig. 13), and at least part of a perimeter of the obround opening is chamfered (Fig. 13, refs. 66).  

Regarding claim 12 Kim discloses the intramedullary nail of claim 1, wherein the shank defines a bore extending along the centerline and dividing the channel into two aligned passages (DD, (3) discloses the nail may be cannulated).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 13 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (5,743,908) in view of Janna et al. (US 2006/0200141 A1)

Regarding claim 3 Kim discloses the intramedullary nail of claim 2, except wherein the channel is fully internally threaded.  

Janna teaches an analogous intramedullary nail (Abstract) comprising a channel (paragraph [0030], refs. 122, 130, Figs. 4 - 5) wherein the channels are fully internally threaded (paragraphs [0031, 35, 41], ref. 128, Figs. 4A, 5) to mate with threads on a fastener (ref. 15). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the nail and fasteners of Kim such that the channel is fully internally threaded to mate with threaded fasteners, as taught by Janna, to better secure the relative position of the channel and fastener. 

Regarding claim 13, Kim discloses a method for treating injury to a bone (Abstract), comprising: 
inserting an intramedullary nail (refs. 10, 100) into an intramedullary canal of the bone (ref. 30) generally along the anatomical axis of the bone (DD, (5), Fig. 1), wherein the nail includes: 
a shank (ref. 14) with a centerline defined along a length thereof (the centerline is considered a central longitudinal axis); and 
said shank having a channel (DD, (2), ref. 24, Fig. 1) with a channel axis perpendicular to the centerline (see remarked Fig. 9 below), the channel having an obround shape in a first cross-sectional plane perpendicular to the channel axis at the centerline (Fig. 13) and a tapered profile on a second cross-sectional plane containing the channel axis at the centerline (Fig. 9); and 
inserting a screw through a predetermined location of the bone such that the screw engages at least a portion of the channel (Figs. 2 - 4, ref. 50).

Kim is silent regarding a threaded engagement between the screw and the channel.   

Janna teaches an analogous intramedullary nail (Abstract) comprising a channel (paragraph [0030], refs. 122, 130, Figs. 4 - 5) wherein the channels are fully internally threaded (paragraphs [0031, 35, 41], ref. 128, Figs. 4A, 5) to mate with threads on a fastener (ref. 15). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the nail and screw of Kim such that the channel is fully internally threaded to mate with the threaded screw, as taught by Janna, to better secure the relative position of the channel and fastener. 

Regarding claim 17, Kim in view of Janna discloses the method of claim 13, wherein the screw engages at least a portion of the channel to accommodate flexion of the intramedullary nail that occurs during implantation (during drilling and insertion of the nail, the threaded connection will accommodate most material elasticity and flexion).


Claim(s) 14 - 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (5,743,908) in view of Janna et al. (US 2006/0200141 A1) and further in view of Mutchler (US 7,947,043, B2).

Regarding claim 14, Kim in view of Janna discloses the method of claim 13, wherein the nail includes an obround opening in the shank that feeds into the channel (Fig. 13, the opening being the outermost surface), but is silent regarding the limitation that the nail is implanted in the bone with the obround opening oriented in an anterior direction relative to the bone.  

Mutchler teaches an analogous method comprising a nail (Fig. 1, ref. 100) with a channel (ref. 130, Fig. 1) oriented in an anterior direction relative to a bone (DD, (61)).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the channel of Kim in view of Janna such that the obround opening of the channel is oriented in an anterior direction relative to the bone, as taught by Mutchler, for the purpose of better adapting towards an anterior/posterior surgical approach. 

Regarding claim 15, Kim in view of Janna and further in view of Mutchler discloses the method of claim 14, wherein the nail is implanted in the bone such that the tapered profile narrows toward a posterior direction relative to the bone (Kim as modified by Mutchler results in such an orientation, see remarked Fig. 9 below of Kim).  

    PNG
    media_image5.png
    340
    584
    media_image5.png
    Greyscale



Regarding claim 16, Kim in view of Janna and further in view of Mutchler discloses the method of claim 15, further comprising drilling through the bone and the channel at a predetermined location of the bone from the anterior direction toward the posterior direction (Kim as modified by Mutchler discloses the posterior direction and section (2) of the DD of Kim discloses the step of drilling).  

Claim(s) 8, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (5,743,908). 

Regarding claims 8 and 9 Kim discloses the intramedullary nail of claim 2, except wherein an angle between the two non- parallel axes is between 30 and 7° and/or wherein the angle between the two non- parallel axes is 6.5 degrees  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the angle between the two axes such that it is between 30 and 7 degrees and/or 6.5 degrees to more easily accept a fastener, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Claim(s) 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (5,743,908) in view of Phillips (US 2002/0111629 A1).

Regarding claim 10 Kim discloses the intramedullary nail of claim 1, except wherein: the shank is capable of elastic deformation across a range of deflection on the second cross-sectional plane, a ratio of a distance travelled by a distal tip of the shank between opposite ends of the range of deflection to a total length of the nail being at least 1:30; and a rectangular area exists on the second cross-sectional plane that does not intersect a proximal or distal edge of the channel at any position of the shank within the range of deflection.  Note that DD, (7) discloses that the rod may be curved and that the dimensions of the rod, such as length, diameter, number and position of holes, may vary depending on the requirements. 

Phillips teaches an analogous intramedullary nail (Abstract, Fig. 2) wherein a shank (ref. 22) is capable of elastic deformation across a range of deflection on the second cross-sectional plane (paragraph [0029]) to permit accurate placement within the surgical site (paragraph [0029]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the nail of Kim to include the elasticity, as taught by Phillips, for the purpose of better accurate placement of the nail. Please note that Phillips teaches both distal and proximal bending (Fig. 3), in the case of the opposing end being bent relative to the end comprising the channel, then a rectangular area exists on the second cross-sectional plane that does not intersect a proximal or distal edge of the channel at any position of the shank within the range of deflection. 

Regarding the limitation of a ratio of a distance travelled by a distal tip of the shank between opposite ends of the range of deflection to a total length of the nail being at least 1:30.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the elasticity/bending and the length of the nail such that a ratio of a distance travelled by a distal tip of the shank between opposite ends of the range of deflection to a total length of the nail being at least 1:30, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Regarding claim 11 Kim in view of Phillips discloses the intramedullary nail of claim 10, except wherein the ratio of the range of deflection of the distal tip of the shank to the total length of the nail is 1:24.   It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the elasticity/bending and the length of the nail such that a ratio of a distance travelled by a distal tip of the shank between opposite ends of the range of deflection to a total length of the nail being at least 1:24, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TESSA M MATTHEWS whose telephone number is (571)272-8817. The examiner can normally be reached M - F 8am - 1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on (571) 272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TESSA M MATTHEWS/Examiner, Art Unit 3773